With respect to the first ground urged, my concurrence is based on the fact that no issue was made as to any failure to allege and prove the offering of the property at a May sale. On the contrary, the stipulation of evidence was to the effect that the statutory notice for such sale was given, although the date of the sale was alleged and stipulated as of March 25th, obviously an erroneous date. If the statutory notice was given, the sale date could not have been March 25th. That is the date the county obtained the auditor's deed. The question is raised for the first time in this court, and because of the stipulation and the failure to point out the erroneous date in the trial court, appellant is in no position to now complain.
The cause was tried on the issue of alleged fraud in the purchase of the land from the county. As to that issue I fully concur in the decision.